Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Restriction Requirement
This application is in condition for allowance except for the presence of Claims 1-8 directed to Group I non-elected claims without traverse.  Accordingly, Claims 1-8 have been cancelled. Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims of Group I, and where there is no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2021.
 
Response to Amendment
Applicant’s submission filed 11/16/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-16 & 18-20 are currently pending. 

Response to Arguments
With regard the 112(b)claim rejection:
Claims 9 & 15 have been amended to resolve the clarity of the location of the claimed center of mass and the clarity of the attachment of the assembly to the PCB board.  The 112(b) rejection of the Claims 9 & 15 are withdrawn.

With regard the 112(d)claim rejection:
Claim 17 is canceled rendering the 112(d) rejection moot.

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 9-16 & 18-20 have been considered and are moot in light of the status of the claims below.  
 
Allowable Subject Matter
Claims 9-16 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 9 & 15. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a system for vibration isolation and acceleration compensation of a device.  The system having an assembly having a center of mass and a package housing a vibration-sensitive device and mounted to an underside of the PCB, one or more accelerometers mounted to the PCB outside of the package, configured to detect acceleration of the PCB in at least one of an X, Y, or Z- axis direction and an isolator coupled to the assembly and configured to isolate or dampen vibrations. Specifically, the prior art does not provide the isolator configured to stretch or compress along a horizontal 3Serial No. 16/279,030Atty. Dkt. No. 097323-00601Reply to Office Action of August 20, 2021 axis of the isolator that is parallel to the PCB and intersects the center of mass of the assembly when isolating or dampening the vibrations from the underlying component.

The closest prior art is Moeller (EP 2771591) which discloses a system for vibration isolation and acceleration compensation of a device, where an assembly having a center of mass and a package housing a vibration-sensitive device and mounted to an underside of the PCB, one or more accelerometers mounted to the PCB and where Moeller provides horizontal movement suppression in the same plane as the PCB .  Moeller does not disclose the accelerometers 

Regarding Dependent Claims 9-14, 16 & 18-20.  The dependent claims further define the invention over the nearest reference by claiming further specifics on the arrangement of the center of mass, the accelerometer, the assembly and the isolator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856